EXHIBIT 10.45

FIRST AMENDMENT TO PURCHASE AGREEMENT

This First Amendment to Purchase Agreement (“Amendment”) is made by and between
the Kirk & Blum Manufacturing Company (“Purchaser”) and Buckley Properties Co.
(“Seller”) under the following circumstances:

A. Purchase and Seller are parties to that certain Purchase Agreement dated
September 6, 2005 (“Purchase Agreement”) pursuant to which Seller agreed to
sell, and Purchaser agreed to purchase, certain real property more particularly
described in the Purchase Agreement, all upon the terms and conditions contained
therein;

B. Pursuant to Section 8(d) through (h) of the Purchase Agreement, Purchaser’s
obligation to close the transaction contemplated by the Purchase Agreement is
subject to certain contingencies, none of which have occurred; and

C. Purchaser and Seller each desire to enter into this Amendment to extend the
period of time within which Purchaser may satisfy the contingencies contained in
Section 8(d) through (h) of the Purchase Agreement on the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Purchase and Seller hereby agree as follows:

1. Purchaser waives the contingencies contained in Sections 8(a), (b), and
(c) of the Purchase Agreement, provided Seller cures Purchaser’s objections
contained in Purchaser’s correspondence dated October 20, 2005 and October 21,
2005 to Purchaser’s sole satisfaction.

2. Section 4(a) of the Purchase Agreement is amended by deleting the date
“November 15, 2005” and replacing it with the date “November 30, 2005”, and any
reference to “Closing” or “date of Closing” shall mean November 30, 2005.

3. The period of time in which Seller has to notify Purchaser of which matters
it will cure and how of those previously objected to by Purchaser following the
Inspection Period, as set forth in the subject Agreement, is hereby further
extended through November 30, 2005.

4. Except as amended, modified or altered hereby, the Purchase Agreement is not
otherwise amended, modified or altered, and each of the parties hereto ratifies,
affirms and confirms each and every provision of the Purchase Agreement, as
amended hereby.



--------------------------------------------------------------------------------

Dated this 14th day of November, 2005.

 

PURCHASER: The Kirk & Blum Manufacturing Company By:  

/s/ L. John Bertoli, III

  L. John Bertoli, III, Vice President SELLER: Buckley Properties Co. By:  

/s/ Thomas Strotman

  Tom Strotman, Treasurer